Citation Nr: 1755640	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  13-00 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include degenerative disc disease and arthritis.

2.  Entitlement to service connection for radiculopathy of the bilateral lower extremities, claimed as secondary to the lumbar spine disability.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to diabetes mellitus.

5.  Entitlement to service connection for kidney disease, to include as due to diabetes mellitus.

6.  Entitlement to service connection for cellulitis of the left lower extremity, to include as due to diabetes mellitus.

7.  Entitlement to service connection for erectile dysfunction as due to diabetes mellitus, to include special monthly compensation (SMC).

8.  Entitlement to service connection for residuals of a stroke, to include as due to kidney disease.

9.  Entitlement to service connection for ischemic heart disease, to include as due to kidney disorder.

10.  Entitlement to service connection for hypertension, to include as due to kidney disease.

11.  Entitlement to service connection for pulmonary embolism and deep vein thrombosis as secondary to ischemic heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.M.K., Counsel





INTRODUCTION

The Veteran had active service from May 1968 to May 1970.

This matter came before the Board of Veterans' Appeals (Board) from September 2010 and November 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in an October 2015 videoconference hearing.  A transcript of the hearing has been associated with the record.

In March 2016 the Board denied the Veteran's claims of entitlement to service connection for bilateral hearing loss disability, a lumbar spine disability, radiculopathy of the lower extremities, a left ankle disability, gout, and a pituitary tumor.  The claims of entitlement to service connection for diabetes mellitus, peripheral neuropathy of the bilateral lower extremities, kidney disease, cellulitis of the left lower extremity, erectile dysfunction, residuals of a stroke, ischemic heart disease, hypertension, and pulmonary embolism were remanded for additional development of the record.

The Veteran appealed the denial of service connection for a lumbar spine disability and radiculopathy of the lower extremities to the U.S. Court of Appeals for Veterans Claims (Court).  In September 2016 the Court granted the parties' Joint Motion for Partial Remand that requested that the Court vacate that portion of the Board's decision that denied service connection for a lumbar spine disability and radiculopathy of the lower extremities.  In doing so, the Court also noted that the appeal as to the remaining issues was dismissed.

When this case was most recently before the Board in April 2017, it was remanded for additional evidentiary development.



FINDING OF FACT

In November 2017 the Board was notified that the Veteran died in October 2017.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44   (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34   (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (b) (2017).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...." 38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010 (a) (2017).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision). 38 C.F.R. § 3.1010 (b) (2017). 


ORDER

The appeal is dismissed.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


